DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 – 16 are pending.
Claims 1, 3 and 16 are objected.
Claims 3, 6 and 7 are rejected.
Claims 1, 2, 4, 5 and 8 – 16 are allowed.
Specification
The disclosure is objected to because of the following informalities: page 11, second full paragraph beginning with (B).  In line three the second feed pump is identified as “13”.  However, Fig. 1 and page 9 identify the second feed pump as “11”.  Also, page 11, second full paragraph beginning with (B).  In line three the third feed pump is identified as “14”.  However, Fig. 1 and page 10 identify the second feed pump as “13”.  
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities: step (1) line 14 after “liquid” has the word “of”.  This appears to be a typographical error, and “of” needs to be removed.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities: line 3 after “liquid” has the word “of”.  This appears to be a typographical error, and “of” needs to be removed.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities: line 3 after “fifth feed” has “pup”.  This appears to be a typographical error for pump.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3, 6 and 7 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 3 contains "0.9-5” in parenthesis.  The claim is vague and lacks clarity because it is not clear whether the information contained within the parenthesis is a required portion of the claim, or if the information is merely exemplary. (MPEP §2173)
Claim 6 contains "1 – 10, 0 – 5 and 0.1-3” in parenthesis.  The claim is vague and lacks clarity because it is not clear whether the information contained within the parenthesis is a required portion of the claim, or if the information is merely exemplary. (MPEP §2173)
Claim 7 contains "1-10” in parenthesis.  The claim is vague and lacks clarity because it is not clear whether the information contained within the parenthesis is a required portion of the claim, or if the information is merely exemplary. (MPEP §2173)
Allowable Subject Matter
Claims 1, 2, 4, 5 and 8 – 16 are allowed.
Claims 3, 6 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record teaches or suggest a motivation for the method for preparing 3-chloro-4-oxopentyl acetate using a fully continuous-flow micro-reaction system, the fully continuous-flow system comprising a first micro-channel reactor, a first micro-mixer, a second micro-channel reactor, a second micro-mixer and an extraction-separation unit communicated in sequence; the extraction-separation unit being composed of at least one extraction separator. Further, step (1) of the process produces a reaction mixture subjected to continuous acylation by a reaction with a solution of glacial acetic acid, hydrochloric acid and water.
Close prior art that disclose a process for preparing 3-chloro-4-oxopentyl acetate are Liu et al. (Applied Chemical Industry, 2003, 6, 53) and Wang, et al. (Fine Chemical Intermediates, 2004, 5, 34).  Both disclosed a method, in which the acetylbutyrolactone (3) was chlorinated with chlorine to form a-acetyl-a-chloro-y-butyrolactone (2), and then the a-acetyl-a-chloro-y-butyrolactone (2) underwent a reaction in the aqueous solution of glacial acetic acid and hydrochloric acid under the catalysis of pyridine to obtain the 3-chloro-4-oxopentyl acetate (1).  
However, both processes use a pyridine catalyst and require the addition of acetic anhydride.  The instantly claimed process does not use a toxic catalyst like pyridine and does not require the addition of acetic anhydride.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622